UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6997



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


STANLEY A. SLUPKOWSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:93-cr-00219)


Submitted:   July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley A. Slupkowski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley   A.   Slupkowski    seeks   to   appeal   the   district

court’s order granting the government’s motion to dismiss the

pending indictment against him.         In criminal cases, the defendant

must file the notice of appeal within ten days after the entry of

judgment.    Fed. R. App. P. 4(b)(1)(A).         With or without a motion,

upon a showing of excusable neglect or good cause, the district

court may grant an extension of up to thirty days to file a notice

of appeal.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

            The district court entered judgment on June 14, 1994.

The notice of appeal was filed on May 20, 2008.         Because Slupkowski

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, we dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                  - 2 -